DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on 12/27/2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0170760 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 11/15/2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70 (Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is objected to because of the following informalities: 
The abstract needs to be only one paragraph instead of two.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
On page 12, line 15: “a power supply device 490” should say “a power supply device 590”.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
In lines 5-6: “where the carotid artery or the vertebral artery which supplies blood and oxygen to the brain is located” should say “where the carotid artery or the vertebral artery, which supplies blood and oxygen to the brain, is located”.  
Line 10: “according to setting data” should say “according to set data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a cervix in an area where the carotid artery or the vertebral artery which supplies blood and oxygen to the brain” in claim 1 (lines 4-5) renders the claim indefinite.  The examiner believes the applicant is referring to an area in the neck, however a cervix refers to a body part in the female human anatomy.  A “cervix” is referenced numerous times throughout the claim set and must also be addressed.
Claim 1 recites the limitation "an area where the carotid artery or the vertebral artery" in lines 4-5, whereas areas corresponding to a carotid and vertebral artery were already introduced in claim 1 (line 4).  It is unclear whether applicant intended to claim the same or a different area of the carotid or vertebral artery.  Consider changing to “the area”.
Claim 1 recites the limitation "the brain" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the epidermis or dermis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "light" in line 5, whereas light was already introduced in a claim that claim 2 depends from (claim 1, line 3).  It is unclear whether applicant intended to claim the same or a different light.  Consider changing to “the light”.
Claim 2 recites the limitation "the nervous system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The phrase "improving supply of oxygen and nutrients to cells" in claim 3 (line 6) is a relative term which renders the claim indefinite.  The phrase "improving supply of oxygen and nutrients to cells" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “improving supply of oxygen and nutrients to cells” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 3 recites the limitation "the clearance system" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the brain" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
claim 3 (line 8) is a relative term which renders the claim indefinite.  The phrase "gradually recovering impaired functions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “gradually recovering impaired functions” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term “a midline” in claims 8 and 9 (line 2) renders the claim indefinite.  It is unclear as to what the midline is with respect to.  
Claim 8 recites the limitation "the front of the cervix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "front of the cervix" in claim 8 (line 2) is a relative term which renders the claim indefinite.  The term "front of the cervix" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “front of the cervix” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claims 8 and 9
The term “one time” in claim 14 (line 3) renders the claim indefinite as it is unclear.  It is unclear what “one time” refers to in the claim based on how it is written in the claim.
Claim 15 contains the trademark/trade name Android and iPhone.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe light irradiation control devices/smartphones and, accordingly, the identification/description is indefinite.
Claim 17 recites the limitation "a light irradiation control signal" in lines 3 and 4, whereas a light irradiation control signal was already introduced in a claim that claim 17 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light irradiation control signal.  Consider changing to “the light irradiation control signal”.
Claim 17 recites the limitation "light" in line 4, whereas light was already introduced in a claim that claim 17 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light.  Consider changing to “the light”.
Claim 17 recites the limitation "a light irradiation time" in line 5, whereas a light irradiation time was already introduced in a claim that claim 17 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light irradiation time.  Consider changing to “the light irradiation time”.
Claim 18 recites the limitation "a light irradiation control device" in line 2, whereas a light irradiation control device was already introduced in a claim that claim 18 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light irradiation control device.  Consider changing to “the light irradiation control device”.
Claim 18 recites the limitation "a light irradiator" in lines 2-3, whereas a light irradiator was already introduced in a claim that claim 18 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different light irradiator.  Consider changing to “the light irradiator”.
*Note: Claims 4-7, 10-13, and 16 are rejected due to their dependency on rejected claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11-12, 14, and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/970,064 (reference application) (hereinafter “App ‘064”) . Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3 of the instant application, claim 6 of App ‘064 discloses:
A device for inducing improvement of cerebral circulation (claim 1, lines 1-3), the device comprising: a light irradiator which includes a light source and irradiates, with light, an area corresponding to a carotid artery or an area corresponding to a vertebral artery, which is a skin surface of a cervix in an area where the carotid artery or the vertebral artery which supplies blood and oxygen to the brain is located, according to a light irradiation control signal (claim 1, lines 4-8); and a light irradiation control device which generates the light irradiation control signal and transmits the light irradiation control signal to the light irradiator according to setting data including a light irradiation time (claim 1, lines 1-3; claim 6, lines 1-7).
The device of claim 1, wherein: the light irradiator stimulates nerve endings distributed in the epidermis or dermis located below the skin surface in the area corresponding to the carotid artery or the area corresponding to the vertebral artery by irradiating the nerve endings with light for a predetermined light irradiation time and induces a substance containing nitric oxide to be secreted from nitrergic nerve terminals 
The device of claim 2, wherein the light irradiator is controlled, by a light irradiation control device, to: output visible light for suppressing accumulation of amyloid beta plaque by, as the cerebral vessels and the lymphatic vessels which are in contact with the nitrergic nerve terminals are relaxed and the improvement of cerebral circulation is induced, improving supply of oxygen and nutrients to cells, such as astrocytes, that are damaged which are responsible for functioning of the clearance system of the brain and gradually recovering impaired functions of the clearance system of the brain (claim 1, lines 26-30); and emit the visible light for a set light irradiation time and automatically end emission of the visible light when the set light irradiation time ends (claim 6, lines 1-7).
Regarding claims 11-12 of the instant application, claim 4 of App ‘064 discloses:
The device of claim 1, wherein the light irradiator is configured to emit light whose peak wavelength is in a range of 590 nm to 620 nm and whose intensity is in a range of 1 mW/cm2 to 5 mW/cm2 (claim 4, lines 1-5).
The device of claim 1, wherein the light irradiator further includes an attachment tool which allows the light irradiator to be mounted on an animal or a human to irradiate the area corresponding to the carotid artery or the area corresponding to the vertebral artery with light (claim 1, lines 9-13).
Regarding claims 14 and 16 of the instant application, claim 3 of App ‘064 discloses:
The device of claim 1, wherein the light irradiator is configured to output light for 10 minutes to 20 minutes to stimulate the area corresponding to the carotid artery or the area corresponding to the vertebral artery one time (claim 3, lines 1-6).  
The device of claim 1, wherein the light irradiator further includes a light filter (claim 1, line 4).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dunning, et al. (U.S PGPUB No. 2013/0288328).
Regarding claim 1, Dunning teaches (Figure 1, Figure 9) a device for inducing improvement of cerebral circulation (paragraphs [0074], [0086]), the device comprising: (Figure 9) a light irradiator which includes a light source and irradiates, with light, an area corresponding to a carotid artery or an area corresponding to a vertebral artery, which is a skin surface of a cervix in an area where the carotid artery or the vertebral artery which supplies blood and oxygen to the brain is located, according to a light irradiation control signal (paragraphs [0085]-[0086]); and a light irradiation control device which generates the light irradiation control signal and transmits the light irradiation control signal to the light irradiator according to setting data including a light irradiation time (paragraph [0063]).
Regarding claim 2, Dunning teaches the device of claim 1, wherein: (Figure 1, Figure 9) the light irradiator stimulates nerve endings distributed in the epidermis or dermis located below the skin surface in the area corresponding to the carotid artery or the area corresponding to the vertebral artery by irradiating the nerve endings with light for a predetermined light irradiation time and induces a substance containing nitric oxide to be secreted from nitrergic nerve terminals connected to the stimulated nerve endings through the nervous system (paragraphs [0059] and [0084]-[0085]); and the secreted substance relaxes cerebral vessels and lymphatic vessels which are in contact with the nitrergic nerve terminals and induces the improvement of cerebral circulation (paragraph [0034] – Nitric Oxide is a potent vasodilator, and the switch to Nitric Oxide is beneficial in helping restore blood flow and normal oxygen tension to hypoxic or anoxic tissue, [0041], [0084] – vasodilation, e.g. relaxing vessels).
Regarding claim 3, Dunning teaches the device of claim 2, wherein the light irradiator is controlled, by a light irradiation control device, to: output visible light for suppressing accumulation of amyloid beta plaque by, as the cerebral vessels and the lymphatic vessels which are in contact with the nitrergic nerve terminals are relaxed and the improvement of cerebral circulation is induced, improving supply of oxygen and nutrients to cells, such as astrocytes, that are damaged which are responsible for functioning of the clearance system of the brain and gradually recovering impaired functions of the clearance system of the brain (paragraph [0008], [0034], [0041], [0071]); and emit the visible light for a set light irradiation time and automatically end emission of the visible light when the set light irradiation time ends (paragraph [0063]).
Regarding claim 5, Dunning teaches the device of claim 1, wherein: the light irradiation control device transmits the light irradiation control signal to the light irradiator via a wire (paragraph [0064 – closed-loop monitoring, e.g. wires]; and the light irradiator is driven by power transmitted from the light irradiation control device (paragraph [0065]).
Regarding claims 6-9, Dunning teaches a device that is capable of being placed at any location outlined in claims 6-9 (i.e. Large Intestine 18, Urinary Bladder 10, Gallbladder 20, between the earlobe and Adam’s Apple, between back midline and earlobe, etc.).  Dunning teaches (Figure 9) that when the brain is to be treated, the external carotid artery and/or the vertebral artery are exposed to light by the application of the visible light from the sides of the head (paragraph [0085]).  Dunning also teaches that positioning the treatment heads or light sources directly under the ear and behind the jaw bone would give the most direct access to the external carotid artery and/or the 

    PNG
    media_image1.png
    665
    548
    media_image1.png
    Greyscale

Annotated Figure 9

Regarding claim 10, Dunning teaches the device of claim 1, wherein the light source is one of a light emitting diode (LED), an organic light emitting diode (OLED), or a micro LED or a combination of one or more thereof (paragraph [0046]).
Regarding claim 11, Dunning teaches the device of claim 1, wherein the light irradiator is configured to emit light whose peak wavelength is in a range of 590 nm to 2 to 5 mW/cm2 (paragraphs [0035], [0043], and [0059]).
Regarding claim 12, Dunning teaches the device of claim 1, wherein (Figure 9) the light irradiator further includes an attachment tool which allows the light irradiator to be mounted on an animal or a human to irradiate the area corresponding to the carotid artery or the area corresponding to the vertebral artery with light (paragraphs [0085]-[0086] – attachment tool, e.g. treatment head).
Regarding claim 14, Dunning teaches the device of claim 1, wherein the light irradiator is configured to output light for 10 minutes to 20 minutes to stimulate the area corresponding to the carotid artery or the area corresponding to the vertebral artery one time (paragraphs [0047] and [0054]).  
Regarding claim 15, Dunning teaches the device of claim 1, wherein the light irradiation control device is one of a smartphone, a personal digital assistant (PDA), a laptop, an Android phone, an iPhone, a smartwatch, and a computer (paragraph [0064] – logic circuit coupled to an interface, e.g. laptop, computer, smartphone, smartwatch, etc.).
Regarding claim 16, Dunning teaches the device of claim 1, wherein the light irradiator further includes a light filter (paragraphs [0044] and [0058]).
Regarding claim 17, Dunning teaches the device of claim 1, wherein, when a periodical treatment mode switch included in the light irradiation control device is selected, the light irradiation control device generates, at every predetermined time interval, a light irradiation control signal, which allows the light irradiator to output light .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning, et al. (U.S PGPUB No. 2013/0288328).
Regarding claim 4, Dunning teaches the device of claim 1, wherein: the light irradiator has a battery embedded therein (paragraph [0065]).  Dunning does not necessarily teach the limitation of instant claim 4, that is wherein the light irradiation control device wirelessly transmits the light irradiation control signal to the light irradiator.
Dunning teaches that the programmable controller is responsive to signals from the sensor to preferably adjust the treatment parameters to optimize the measured response (paragraph [0064]).  Dunning also teaches that the programmable controller can provide closed-loop monitoring and adjustment of various treatment parameters to optimize the phototherapy (paragraph [0064]).
The examiner takes official notice that it would have been obvious to replace the closed-loop monitoring feature of Dunning’s teaching and use a wireless connection as doing so would decrease the amount of hardware used by the device.  One of ordinary skill in the art would recognize that a wireless connection would achieve the same function of Dunning’s closed-loop feature and add the beneficial benefit of decreasing hardware.
Therefore, claim 4 is unpatentable over Dunning, et al. 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning, et al. (U.S PGPUB No. 2013/0288328) in view of Jones (U.S PGPUB No. 2014/0288351).
Regarding claim 13, Dunning teaches the device of claim 12.  Dunning does not teach the limitation of instant claim 13, that is wherein the attachment tool is one of a double-sided tape, a suction tool, a headgear, a necklace, and a neck strap.  Dunning also does not teach the claim limitation of instant claim 18, that is wherein, when the attachment tool is one of the headgear, the neck strap, and the necklace, a light irradiation control device or a light irradiator is embedded in the attachment tool.
Jones teaches a multispectral light source having utility for light therapy and other applications (paragraph [0039]).  Jones more specifically teaches a light emitting device combined with a spectrum converter and power supply to provide a primarily non-coherent output light source that efficiently generates and provides a customizable spectral range light (paragraph [0040]).  Jones also teaches that the output photon flux provided by this light source is mostly within the orange-to-near-infrared 595 nm-to-860 nm spectral range (paragraph [0040]).  Jones further teaches that the device may be configured to comprise rows or columns of said LEDs on one or more flexible circuit connection backing arrangements, and/or comprising a multiplicity of rigid LED modules that can be placed so as to provide therapy light from two or more angles (paragraph [0082]).  Jones further teaches where the light source can cover a large area and be directed to an area on the head, and/or neck, using straps or head gear for increasing the generation of nerve stem cells in the brain, or spine, traumatic brain injury treatments, pain reduction, and for mood treatments (paragraph [0234]).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medendorp, et al. (U.S PGPUB No. 2017/0028215) teaches systems and methods for phototherapeutic modulation of nitric oxide in mammalian tissue.  Mofar (U.S PGPUB No. 2016/0158569) teaches a facial treatment device that combines light and electromagnetic therapy for facial treatments.  Errico, et al. (WO 2015/179571) teaches devices, systems, and methods that allow a patient to self-treat a medical condition, such as Alzheimer’s disease.  Lovett, et al. (U.S Patent No. 8,715,327) teaches a system for stimulating a baroflex of a patient that includes a first light source.  Kim, et al. (KR 20120128322) teaches a device for preventing and treating .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792